



 
Union Carbide Corporation and Subsidiaries
EXHIBIT 10.7.8
 
 
 



Eighth Amendment to Second Amended and Restated Revolving Loan Agreement


This Eighth Amendment to the Second Amended and Restated Revolving Loan
Agreement (the “Amendment”), effective as of April 26, 2017, is entered into by
and between Union Carbide Corporation, a New York corporation (the “Lender”) and
The Dow Chemical Company, a Delaware corporation (the “Borrower”).


WHEREAS, the Lender and the Borrower are parties to the Second Amended and
Restated Revolving Loan Agreement dated as of November 1, 2005, amended by the
First Amendment effective December 31, 2007, amended by the Second Amendment
effective August 1, 2009, amended by the Third Amendment effective February 1,
2010, amended by the Fourth Amendment effective August 1, 2010, amended by the
Fifth Amendment effective August 1, 2011, amended by the Sixth Amendment
effective April 1, 2012, and amended by the Seventh Amendment effective August
1, 2013 (the “Loan Agreement”);


WHEREAS, the Lender and the Borrower wish to extend the Maturity Date, as
defined in the Loan Agreement and as contemplated herein:


NOW, THEREFORE, in view of the following terms and conditions and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.    Section 1.12 definition of “Maturity Date” in the Loan Agreement is
deleted in its entirety and replaced with the following Section 1.12 definition
of “Maturity Date”:


“Maturity Date” means April 30, 2022.


2.    No Other Amendment or Waiver. Except as expressly amended by this
Amendment, the Loan Agreement remains in full force and effect in accordance
with its terms.


3.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed will be deemed to be an original
and all of which taken together will constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document.


4.    Governing Law. This Amendment and the rights and obligations of the
parties to this Amendment will be governed by and construed and interpreted in
accordance with the laws of the State of New York.


5.    Ratification. Lender and Borrower agree that this Amendment is effective
as of April 26, 2017, and each party ratifies all action taken up to and in
accordance with this Amendment.


62

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized representatives.




THE DOW CHEMICAL COMPANY
 
UNION CARBIDE CORPORATION
 
 
 
 
 
 
 
 
 
By: /s/ ANDREAS UNTERSTE
 
By: /s/ IGNACIO MOLINA
Name: Andreas Unterste
 
Name: Ignacio Molina
Title: Director of Financial Operations And Planning
 
Title: Chief Financial Officer, Vice President, and Treasurer





















































































Signature Page
Eighth Amendment to the Second Amended and Restated Revolving Loan Agreement


63